I114th CONGRESS2d SessionH. R. 6145IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Himes (for himself, Mr. Larson of Connecticut, Ms. Esty, and Mr. Carney) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require certain equestrian helmets to include a warning label, and for other purposes. 
1.Short titleThis Act may be cited as the Christen O’Donnell Equestrian Helmet Labeling Act of 2016. 2.Equestrian helmets (a)Label required on certain equestrian helmets (1)In generalThe Consumer Product Safety Commission shall issue a rule under section 553 of title 5, United States Code, that requires a label for an equestrian helmet that— 
(A)is manufactured for sale, offered for sale, distributed in commerce, or imported into the United States; and (B)does not meet the ASTM International standard designated as F1163, or a successor standard. 
(2)Labeling requirementsThe label required under paragraph (1) shall— (A)be prominently and conspicuously displayed— 
(i)on the interior of the helmet, any packaging of the helmet, and on any descriptive materials that accompany the helmet; and (ii)on any advertising or other description of the helmet;  
(B)be clearly visible, noticeable, and in the English language; (C)not be removable; and 
(D)include the word WARNING in capital letters and a description that the equestrian helmet is not an approved safety helmet. (3)Treatment as consumer product safety ruleThe rule issued under paragraph (1) shall be treated as a consumer product safety rule under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).  
(b)Christen O’Donnell Memorial Grants 
(1)In generalThe Secretary of Health and Human Services acting through the Director of the Centers for Disease Control and Prevention (in this section referred to as the Secretary) shall make grants to eligible entities on a competitive basis for education and awareness campaigns, programs, and materials described in paragraph (3). (2)ApplicationTo seek a grant pursuant to paragraph (1), an eligible entity shall submit to the Secretary an application at such time, in such form, and containing such information and assurances as the Secretary may require. 
(3)Use of grant fundsAn eligible entity receiving a grant pursuant to paragraph (1) shall use such grant for education and awareness campaigns, programs, and materials on— (A)proper equestrian helmet selection and wear for new, current, and incoming equestrian riders and guardians; and 
(B)the dangers of nonapproved headgear and not wearing an approved equestrian helmet (as approved by a standards development organization).  (c)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means— (A)a State; 
(B)a political subdivision of a State; or (C)an entity that is described under section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
(2)Equestrian helmetThe term equestrian helmet means a head covering that— (A)is a hard shell or a hunt cap style hat; and 
(B)is intended, or could reasonably be expected, to be worn while participating in an equestrian event or activity other than polo, horse racing, or rodeo. (d)No additional funds authorizedNo additional funds are authorized to be appropriated to carry out the requirements of this section. Such requirements shall be carried out using amounts otherwise authorized to be appropriated. 
